Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first transistor’s emitter” being “coupled to a ground” and the “second transistor’s emitter” being “coupled to the ground” must be shown or the feature(s) canceled from the claim(s). Figures 6 and 7 disclose NMOSFET transistors (628, 630, 728 and 730) having sources connected to ground.  The above transistors do not have emitters but rather sources.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarei (USPN 8,243,855) in view of Rein et al. (USPN 7,053,722).
With respect to claim 1, Zarei discloses, in Figs. 2 and 4 a transformer-based in-phase and quadrature (IQ) generator circuit with an integrated amplifier (Fig. 2 details of 27 and 28 disclosed in Fig. 4, see Col. 4 line 66 to Col. 5 line 5) the IQ generator circuit comprising: 
a differential balun (27 with 28) comprising a first inductor (L1 of Fig. 4 between 45 and 43 within 27 of Fig. 2, see Col. 4 line 66 to Col. 5 line 5) and a second inductor (L1 of Fig. 4 between 45 and 43 within 28 of Fig. 2), the first inductor having a first input terminal (terminal of 27 connected to 25a) and a first output terminal (I output of 27), the second inductor having a second input terminal (terminal of 28 connected to 25b) and a second output terminal (I_BAR output of 28);
 a third inductor (L1 of Fig. 4 connected between 46 and 44 of Fig. 4 within 27 of Fig. 2) magnetically coupled with the first inductor (via mutual inductance), the third inductor having a first isolation terminal (42 of Fig. 4) and a third output terminal (Q output of 27); 
a fourth inductor magnetically coupled with the second inductor (L1 of Fig. 4 connected between 46 and 44 of Fig. 4 within 28 of Fig. 2), the fourth inductor having a second isolation terminal (42 of Fig. 4 within 28 of Fig. 2) and a fourth output terminal (Q_BAR output of 28);
 a first buffered oscillator signal coupled to the first input terminal of the first inductor (25A); and 
a second buffered oscillator signal coupled to the second input terminal of the second inductor (25b), wherein the first buffered oscillator signal, the second buffered oscillator signal, the first inductor, and the second inductor form a part of a differential amplifier (the buffer amplifies the VCO signal and the I and I_BAR signals are differential signals, e.g., have a phase shift of 180 degrees respective to each other.  Thus, the circuit operates as a differential amplifier).  
Zarei fails to disclose the specifics of the VCO 47 and the differential buffer circuit 48 of Fig. 4 (and Fig. 2).  Thus, Zarei fails to disclose:
“a first transistor coupled to the first input terminal of the first inductor, wherein the first transistor’s emitter is coupled to a ground; and 
a second transistor coupled to the second input terminal of the second inductor, wherein the second transistor’s emitter is coupled to the ground, wherein the first transistor, the second transistor, the first inductor, and the second inductor form a part of a differential amplifier.”
However, Rein et al. discloses a specific differential VCO (Fig. 4 lest 150, 160 and 170) and buffer (150, 160 and 170) for generating differential buffered oscillator signals (Q and Qbar).  The buffered differential oscillator signals are generated using a first transistor (e.g., 152) wherein the first transistor’s emitter is coupled to a ground (emitter of 152 connected to ground via 156.  Note the lower supply terminal is considered a ground voltage with respect to the upper supply voltage provided to 112,132,134, 170, etc.) and a second transistor (e.g., 154), wherein the second transistor’s emitter is coupled to the ground (via 156).  The VCO and buffer of Rein et al. “provides a high frequency operation with high output power, low phase noise, and wide tuning range” (see Col. 2 lines 65-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the generic VCO and buffer of Zarei with the specific VCO and buffer of Rein et al. for the purpose of, among other things, having a VCO and buffer that provides a high frequency operation with high output power, low phase noise, and wide tuning range.
As combined above the transistors of Rein et al. will be connected to the first and second inductors of Zarei and provide the differential amplifier operations as claimed.
With respect to claim 2, the IQ generator circuit of claim 1, further comprising: 
a first resistor (Z0 connected to 42 of 27) coupled to between the first isolation terminal of the third inductor (42) and a voltage source (ground); and 
a second resistor (Z0 connected to 42 of 28) coupled to between the second isolation terminal of the fourth inductor (42 of 28) and the voltage source (ground).  
With respect to claim 7, the IQ generator circuit of claim 1, wherein the first output terminal represents a positive in-phase (I+) output terminal to output an I+ signal, and wherein the second output terminal represents a negative in-phase (I-) output terminal to output an I- signal (I and I_BAR are generated as claimed).  
With respect to claim 8, the IQ generator circuit of claim 1, wherein the third output terminal represents a negative quadrature-phase (Q-) output terminal to output a Q- signal, and wherein the fourth output terminal represents a positive quadrature-phase (Q+) output terminal to output a Q+ signal (Q and Q_BAR are generated as claimed).  
With respect to claim 9. (Original) The IQ generator circuit of claim 1, wherein inputs of the first and second transistors are configured to receive differential input signals (outputs of 134 and 132 of Rein et al. are differential).  
With respect to claim 10, the IQ generator circuit of claim I, further comprising:
 a third transistor coupled between the first transistor and the first input terminal (162 of Rein et al.); and
 a fourth transistor coupled between the second transistor and the second input terminal (164 of Rein et al.), wherein the first inductor, the second inductor, the first transistor, the second transistor, the third transistor, and the fourth transistor form a part of a cascode amplifier (the combined circuit is connected and operative as claimed).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive. 
The argument that the emitters of the first and second transistors of Rein (152 and 154, respectively) are not connected to ground is not persuasive. As can be seen the emitters of 152 and 154 are connected to ground via 156. The low power supply rail/voltage of Fig. 4 connected to 119 and 156 is considered ground with respect to the upper/higher voltage rail supplied to the collectors of 132 and 134.  It is convention that when specific values of the voltage rails are not provided that the lower rail/supply voltage is ground with respect to the upper rail/supply voltage.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (USPN 10,250,188) discloses, in Fig. 1, a voltage controlled oscillator (10 with 60 and 70) having output buffers (40 and 50) which include transistors (45, 46, 55 and 57) have source terminals directly connected to ground.  Furthermore, Lin et al. discloses, in Col. 6 lines 50-55 that the MOS transistors may be replaced with BJT transistors.  When 45, 46, 55 and 56 are replaced with BJT transistors the BJT transistors will have emitters directly connected to ground.  Further evidencing that it is known to directly connect emitters of a buffer directly to ground.
Hosoya et al. (USPN 7,893,782) discloses a VCO (circuit of Fig. 1 lest 16) and an output buffer (16) having transistors with sources directly connected to ground.  Similar to Lin et al. Hosoya et al. discloses that the MOS transistors may be replace with bipolar transistors (i.e., devices having an emitter in place of a source).
Naito et al. (USPN 6,066,991) discloses a VCO (11) and an output buffer (12) that includes transistors (Q3 and Q4) having emitters connected to ground (Vss) via the current source (Q5 with R3 of Fig. 4A).
When any of the above references are used to replace the VCO and output buffer of Zarei they will teach the recited limitations of the claims for similar reasons as Rein et al.  Such rejections were not made for the sake of brevity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849